IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 02-10527
                       _____________________

ANNA A. RIVERA,
                                               Plaintiff-Appellant,

                              versus

JO ANNE B. BARNHART, Commissioner of Social Security

                                               Defendant-Appellee.

__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:01-CV-171-C
_________________________________________________________________
                          March 12, 2003

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Anna Rivera appeals the district court’s affirmance of the

Commissioner’s determination that she is not entitled to disability

insurance benefits.   Rivera’s hypertension, hip and leg pain, and

glaucoma did not meet the requirements of any listed impairment.

A vocational expert testified and the administrative law judge

(ALJ) found that while Rivera could not perform her past work, she

retained the functional capacity to perform light work available in

the national economy, specifically work as a silver wrapper, cloth

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
folder     and    folding   machine    operator.        Rivera   argues     the

determination that she had the residual functional capacity to do

other work is not supported by substantial evidence because the

hypothetical question posed to the vocational expert did not

include the glaucoma which she alleged in her written submissions.

She argues that because the ALJ explicitly found that her glaucoma

was a severe impairment, he was required to include a visual

limitation description in his hypothetical.           We affirm.

     Judicial      review   of   the   Commissioner’s    decision    to   deny

benefits    is    limited   to   determining   whether    that   decision   is

supported by substantial evidence and whether the proper legal

standards were applied.          Harris v. Apfel, 209 F.3d 413, 417 (5th

Cir. 2000).       A finding of no substantial evidence is appropriate

only where no credible evidence or medical findings support the

decision.        Id.   This court will not re-weigh the evidence or

substitute its judgment for that of the Commissioner.              Id.

     An ALJ may properly rely on the testimony of a vocational

expert in determining that a claimant can perform other work if the

hypothetical posed to the vocational expert incorporates reasonably

all disabilities recognized by the ALJ, and the claimant or his

representative is afforded the opportunity to correct deficiencies

in the ALJ’s question by mentioning or suggesting to the vocational

expert any purported defects in the hypothetical.            Boyd v. Apfel,

239 F.3d 698, 706-07 (5th Cir. 2001).              Rivera argues that the



                                       2
vocational expert’s testimony was not reliable because it did not

include any limitations caused by her glaucoma.           Although Rivera

has a slight impairment in far acuity and an unspecified field loss

due to glaucoma, which the ALJ acknowledged, there is no testimony

or medical evidence that the glaucoma caused limitations on her

ability to work.      When questioned as to what caused her to be

unable to work, Rivera did not mention her glaucoma.            Rivera was

given an opportunity to cross-examine the vocational expert and

introduce visual limitations into the hypothetical.             Her cross-

examination did not include any references to her glaucoma or to

the fact that the hypothetical should have contained a visual

limitation.

     Rivera argues that despite her failure to set forth testimony

concerning    her   glaucoma   at    the   hearing,     the   ALJ    bore   a

responsibility to fully and fairly develop the record concerning

the glaucoma.    She argues that because the ALJ found her glaucoma

to be a severe impairment, a residual functional capacity finding

which   included    no   visual     limitations   was    “patently     self-

contradictory.” Rivera’s argument fails, however, because “not all

‘severe’ impairments are disabling.”        Harrell v. Bowen, 862 F.2d

471, 479 (5th Cir. 1988); Shipley v. Secretary, 812 F.2d 934, 935

(5th Cir. 1987).     Moreover, although the ALJ has a duty to fully

develop the facts, the claimant has the burden of proving his

disability.     Leggett v. Chater, 67 F.3d 558, 566 (5th Cir. 1995).



                                     3
Rivera did not meet that burden.     The determination that Rivera

retains the ability to do light work is supported by the credible

testimony of the vocational expert and the medical evidence.

     Even if the ALJ had erred in not including a visual limitation

in the hypothetical, this court will not reverse the ALJ’s decision

for failure to fully and fairly develop the record unless Rivera

can show that she was prejudiced by such error.        See Carey v.

Apfel, 230 F.3d 131, 142 (5th Cir. 2000).   To establish prejudice,

Rivera must demonstrate that she could and would have adduced

evidence that might have altered the result.   Id.   The vocational

expert testified that Rivera could perform work as a silver wrapper

or folding machine operator.   Neither of these jobs requires far

acuity, depth perception, color vision, or field of vision.   There

is no evidence in the record that Rivera’s glaucoma would affect

her ability to perform these jobs.    Given the record before the

court, Rivera has not shown that she was prejudiced by the ALJ’s

failure to include a visual limitation in his hypothetical.

     For the foregoing reasons the judgment below is

                                                         AFFIRMED.




                                 4